UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 5, 2013 CORMEDIX INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-34673 20-5894890 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 745 Rt. 202-206, Suite 303, Bridgewater, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (908) 517-9500 (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events. On September 5, 2013, CorMedix issued a press release announcing receipt of an official communication issued by the European Patent Office which states that the Examining Division intends to grant a European Patent on the basis of European Application No. 05803391.1. A copy of the press release is attached hereto as Exhibit 99.1. Item9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release dated September 5, 2013. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CORMEDIX INC. Date: September 5, 2013 By: /s/Randy Milby Name: Randy Milby Title: Chief Executive Officer 3
